            Case 1:19-cv-01080-JDB Document 56 Filed 03/06/20 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


 FEDERAL TRADE COMMISSION,

                   Plaintiff,

              v.
                                                        Case No.: 19-cv-1080 (JDB)
 SURESCRIPTS, LLC,

                   Defendant.



       SURESCRIPTS’ MOTION TO AMEND THE COURT’S ORDER DENYING
       SURESCRIPTS’ MOTION TO DISMISS IN ORDER TO CERTIFY IT FOR
          INTERLOCUTORY APPEAL PURSUANT TO 28 U.S.C. § 1292(b)

       Defendant Surescripts, LLC (“Surescripts”) hereby moves this Court to amend its order

denying Surescripts’ Motion to Dismiss (ECF No. 44) in order to certify two aspects of the Order

for interlocutory appeal pursuant to 28 U.S.C. § 1292(b): (1) whether the language and structure

of Section 13(b) of the FTC Act preclude the FTC’s lawsuit, and (2) whether Supreme Court

precedent forecloses the FTC’s argument that Surescripts’ low, but not “predatory,” pricing is

anticompetitive. As set forth more fully in the accompanying memorandum of law, the grounds

for this motion are as follows:

       1.       The question of the proper interpretation of Section 13(b) of the FTC Act merits

interlocutory review because it is a controlling question of law as to which there is substantial

ground for difference of opinion and an immediate appeal from the Court’s ruling on this issue

may materially advance the ultimate termination of the ligation.

       2.       The question of whether non-predatory low pricing is anticompetitive merits

interlocutory review because it is a controlling question of law as to which there is substantial
          Case 1:19-cv-01080-JDB Document 56 Filed 03/06/20 Page 2 of 2



ground for difference of opinion and an immediate appeal from the Court’s ruling on this issue

may materially advance the ultimate termination of the ligation.

       For this motion, the meet and confer process contemplated by LCvR 7(m) was

accomplished during the hearing on February 27, 2020. During that hearing, Surescripts informed

counsel for the FTC and the Court of its intention to file this motion. Counsel for the FTC

confirmed that the FTC would not agree to the relief requested in this motion, and the Court gave

permission for Surescripts to file it and set a briefing schedule. Feb. 27, 2020 Hr’g Tr. 30:8–32:18.



Dated: March 6, 2020                          Respectfully submitted,

                                              /s/ Amanda P. Reeves
                                              Amanda Reeves (D.C. Bar 496338)
                                              Allyson M. Maltas (D.C. Bar 494566)
                                              Latham & Watkins LLP
                                              555 Eleventh Street, NW, Suite 1000
                                              Washington, DC 20004-1304
                                              Telephone: (202) 637-2183
                                              Facsimile: (202) 637-2201
                                              Email: amanda.reeves@lw.com
                                              Email: allyson.maltas@lw.com

                                              Alfred C. Pfeiffer, Jr. (appearing pro hac vice)
                                              Latham & Watkins LLP
                                              505 Montgomery Street, Suite 2000
                                              San Francisco, CA 94111-6538
                                              Telephone: (415) 391-0600
                                              Facsimile: (415) 395-8095
                                              Email: al.pfeiffer@lw.com

                                              Attorneys for Defendant Surescripts, LLC




                                                 2
